Nardelli and DeGrasse, JJ.,
dissent in a memorandum by DeGrasse, J., as follows: I respectfully dissent and would affirm the judgment of conviction. The crime of second-degree aggravated unlicensed operation of a motor vehicle has a mens rea element. Conviction requires proof that, among other things, a defendant knew or had reason to know that his or her driving privileges in this state have been suspended, revoked or otherwise withdrawn by the Commissioner of Motor Vehicles (Vehicle and Traffic Law § 511 [2]). Defendant’s driving abstract, a business record of the Department of Motor Vehicles (DMV), established that his driver’s license had been revoked, with 61 suspensions in effect at the time of his arrest in October 2005. To establish defendant’s mens rea, the People called Kimberly Shaw, a DMV customer service representative, as a witness. On Shaw’s examination, a driver’s license suspension order dated December 19, 1992 was admitted in evidence. Shaw testified that DMV’s practices in 1992 required that the suspension order be mailed to the address of the motorist on file with DMV This suspension order reflected that defendant’s license was suspended on January 4, 1993. After the 1992 suspension order was received in evidence, the court conducted a voir dire as to three 1993 notices of suspension. On voir dire, Shaw testified that she was not familiar “with the business practices and the generation of business records as it was in 1993 [sic].” Based on that concession, the court sustained defendant’s objection to the three additional notices of suspension. At the conclusion of the People’s case, defendant unsuccessfully moved for a trial order of dismissal on the ground that the People failed to prove that he knew or had reason to know that his license had been suspended at the time of his arrest.
Citing People v Pacer (6 NY3d 504 [2006]), defendant and the majority posit that Shaw’s testimony regarding the 1992 suspension order violated the Confrontation Clause in light of her *672concession that she was not familiar with DMV’s 1993 business practices. The argument misinterprets the holding in Pacer. The Pacer Court held that a defendant’s right of confrontation was violated by the prosecution’s introduction of an affidavit prepared for trial as opposed to live testimony to prove that DMV had previously mailed a notice or license revocation to that defendant. The Court reasoned that a defendant faced with nothing more than an affidavit has no means of challenging the prosecution’s proof on mens rea, an element of the crime charged {id. at 512). By contrast, Shaw’s testimony in this case provided defendant with an undeniable opportunity to exercise his confrontation right. As noted above, defendant claims that his right of confrontation was violated due to Shaw’s unfamiliarity with DMV’s 1993 practices. On this score, it is noteworthy that the Pacer Court observed that past agency practices is an avenue of inquiry that can be pursued with a live witness as opposed to an affidavit {id.). Accordingly, there was no violation of defendant’s right of confrontation.
I would also reject defendant’s argument that his conviction was not supported by legally sufficient evidence that he knew or had reason to know of the 1992 suspension of his license. Evidence is legally sufficient when a valid line of reasoning and permissible inferences could lead a rational person to the conclusion reached by the factfinder on the basis of the trial evidence, viewed in the light most favorable to the People {People v Williams, 84 NY2d 925 [1994]). Notwithstanding her testimony on voir dire, Shaw’s direct examination viewed with the driving abstract and the 1992 suspension notice provides the requisite valid line of reasoning. Evidence need not be unassailable to be legally sufficient as long as a valid line of reasoning for the factfinder’s conclusion exists. Moreover, the trial court’s conclusion is also supported by circumstantial evidence of defendant’s knowledge of the suspension of his license.
As reflected by the driving abstract, in 2001, defendant used an alias to obtain a New York State license, exchanged that license for a Pennsylvania license and then obtained another New York State license in exchange for the Pennsylvania license.* Shaw testified that even if a motorist’s license has been revoked, DMV will issue a new driver’s license under a different identification number if an application for one is made under a different name. By analogy, a defendant’s use of an alias upon arrest constitutes evidence of consciousness of guilt (see People v Severino, 200 AD2d 522 [1994], Iv denied 84 NY2d *673832 [1994]; People v Theiss, 198 AD2d 17 [1993]). Accordingly, the trial court properly inferred that defendant obtained driver’s licenses' under an alias because he knew that his New York State driver’s license had been suspended or revoked. Even if erroneous, the receipt in evidence of the 1992 suspension order was harmless. I reach this conclusion upon consideration of the evidence that defendant used an alias and traded licenses between New York and Pennsylvania on numerous occasions (see e.g. People v Carney, 41 AD3d 1239 [2007], Iv denied 9 NY3d 873 [2007]). As noted above, this circumstantial evidence provides the requisite valid line of reasoning for the court’s conclusion that defendant knew his license had been suspended.
Like the majority, I reject defendant’s argument that the statute under which he was convicted requires proof that he knew or had reason to know of more than one license suspension (see Vehicle and Traffic Law § 511 [2]). I would also find defendant’s remaining contentions unavailing (see People v Correa, 15 NY3d 213 [2010]). [Prior Case History: 14 Misc 3d 818.]

 In all, defendant exchanged driver’s licenses between the states of New York and Pennsylvania six times between 1996 and 2004.